DETAILED ACTION

Remarks
This action is in response to the amendments received on 8/30/22.  Claims 1, 4, 6, 7, 10, 12, 13, 16, and 18-22 are pending in the application.  Claims 2, 3, 5, 8, 9, 11, 14, 15, and 17 have been cancelled.  Applicants' arguments have been carefully and respectfully considered.
Claims 1, 4, 7, 10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0026770) and further in view of Bajaj et al. (US 2019/0228099), Allen et al. (US 2016/0148114), and Chen et al. (US 2014/0358890).
Claims 6, 12, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bajaj, Allen, and Chen and further in view of Dua et al. (US 2020/0019642).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0026770) and further in view of Bajaj et al. (US 2019/0228099), Allen et al. (US 2016/0148114), and Chen et al. (US 2014/0358890).

With respect to claim 1, Li teaches a computer-implemented method for execution by a hybrid question-answering (QA) platform (Fig. 1, system 100), the hybrid QA platform comprising a deep QA application and a retrieval QA application, the computer-implemented method comprising: 
receiving, by one or more processors of the hybrid QA platform, an input question originating from a user computing entity (Li, pa 0132, At 1602, the method 1600 commences with receiving the query); 
generating, by the one or more processors of the hybrid QA platform and using the deep QA application, a first answer and a first confidence score for the first answer (Li, pa 0134, At 1606, the method 1600 includes selecting at least one of the techniques for processing the query and the potential responses, based on the topic and the type of the query. The techniques may include, but are not limited to,…, the deep learning technique & pa 0135, At 1608, the method 1600 includes obtaining the answer by execution of each of the selected techniques for processing the query and the plurality of potential responses along with the associated confidence score. The answer may be from among the potential responses. Further, the confidence score is indicative of an accuracy of the answer obtained by execution of a respective technique), wherein (b) the first answer is a predicted answer that is generated by the artificial neural network in response to the input question (Li, pa 0137, a confidence score that is highest among confidence scores of the obtained answers is selected); 
in response to determining, by the one or more processors of the hybrid QA platform, that the first confidence score does not satisfy a first configurable threshold (Li, pa 0138, when the highest confidence score is below the predefined threshold value), 
querying, by the one or more processors of the hybrid QA platform, the retrieval QA application for a second answer (Li, pa 0134, At 1606, the method 1600 includes selecting at least one of the techniques for processing the query and the potential responses, based on the topic and the type of the query. The techniques may include, but are not limited to, the information retrieval technique, the n-gram association technique, the deep learning technique, the inferencing technique, the generalized template framework technique, and the topic-specific technique,  pa 0138, at least one request for obtaining the additional information on at least one of the query & pa 0139, Based on the user response, an updated answer may be obtained by execution of each of the selected techniques for processing the query and the potential responses. The updated answer may be from among the potential responses.), 
wherein (a) the retrieval application generates the second answer at least in part by ranking a plurality of retrieved answers in response to the query and generates a second confidence score for the second answer (Li, pa 0137, a confidence score that is highest among confidence scores of the obtained answers is selected, and compared with the predefined threshold value for the confidence score & pa 0139, Further, an updated confidence score may be generated for each updated answer obtained by execution of each of the selected techniques. Subsequently, one of the updated answers may be determined as a correct response to the query, based on the comparison between the updated confidence scores associated with updated answers.), and (b) the second answer is a retrieved answer of the plurality of retrieved answers with the highest probability score for the input question (Li, pa 0137, a confidence score that is highest among confidence scores of the obtained answers is selected, and compared with the predefined threshold value for the confidence score); and
in response to determining, by the one or more processors of the hybrid QA platform that the second confidence score satisfies a second configurable threshold, providing, by the one or more processors of the hybrid QA platform, the second answer to the user computing entity as a selected answer to the input question (Li, pa 0139, Further, an updated confidence score may be generated for each updated answer obtained by execution of each of the selected techniques. Subsequently, one of the updated answers may be determined as a correct response to the query, based on the comparison between the updated confidence scores associated with updated answers.);
determining, by the one or more processors of the hybrid QA platform, a question-answer pair based at least in part on the input question and the retrieved answer (Li, pa 0051, The learner 118 may receive a confirmation from the user 116 being indicative of correctness of the determined response. In an example embodiment, the user 116 may confirm that the determined response by the system 100 is correct. In another example embodiment, the user 116 may confirm that the determined response is not correct and may provide a corrected response to the query. Subsequently, the confirmation along with the correct response may be stored for assisting in the processing of subsequent queries.).
	Li doesn't expressly discuss (a) the deep QA application comprises an artificial neural network, and identifying, by the one or more processors of the hybrid QA platform, a threshold-satisfying subset of the plurality of retrieved answers that satisfy the second configurable threshold; for each retrieved answer in the threshold-satisfying subset, determining, by the one or more processors of the hybrid QA platform, a training question-answer pair based at least in part on the input question and the retrieved answer; and performing further training operations on the artificial neural network based at least in part on each training question-answer pair.
receiving, by one or more processors of the hybrid QA platform, an input question originating from a user computing entity (Bajaj, pa 0031, The input and response engine 112 receives requests for the supporting information and responds by providing Q&A pairs. The input and response engine 112 interacts with the definition lookup engine 116, the knowledge base processing engine 118 and the answer search engine 128 based on the type of request (i.e., non-query request, query request) that is received from a client device );
generating, by the one or more processors of the hybrid QA platform and using the deep QA application, a first answer (Bajaj, pa 0034, The knowledge base processing engine 118 performs a weighted elastic search on the entire set of Q&A pairs in the knowledge base 120 to retrieve the most relevant Q&A pairs.), wherein (a) the deep QA application comprises an artificial neural network (Bajaj, pa 0024, the deep learning framework consists of a first sequence to sequence neural network), and (b) the deep QA application is trained based at least in part on a plurality of question-answer pairs, each question-answer pair comprising an answer generated by the retrieval QA application (Bajaj, pa 0024, The deep learning framework consists of a first sequence-to-sequence neural network that is jointly trained on a generic dataset of questions, content, and answers at the same time with a target dataset of questions, content, and answers.).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Li to have included the teachings of Bajaj because it provides data that is derived from natural language text (Bajaj, pa 0003-0004).
Li in view of Bajaj doesn't expressly discuss generating training data for the artificial neural network, wherein generating training data comprises, for each retrieved answer in the threshold-satisfying subset, determining, by the one or more processors of the hybrid QA platform, a training question-answer pair based at least in part on the input question and the retrieved answer; and performing further training operations on the artificial neural network based at least in part on the training data, wherein: (i) performing the further training operations comprises updating trainable weights of the artificial neural network based at least in part on a comparison measure for each training question-answer pair, and (ii) the comparison measure for a particular training question-answer pair is generated by comparing an inferred answer for the input question with the retrieved answer for the particular training question-answer pair.
Allen teaches receiving, by one or more processors of the hybrid QA platform, an input question originating from a user computing entity (Allen, pa 0071, In an initial question input stage 310, the QA system receives an input question that is presented in a natural language format. That is, a user inputs, via a user interface, an input question for which the user wishes to obtain an answer);
generating, by the one or more processors of the hybrid QA platform and using the deep QA application, a first answer and a first confidence score for the first answer (Allen, pa 0075, The QA system pipeline 300, in stage 350, then performs a deep analysis and comparison of the language of the input question and the language of each hypothesis or "candidate answer," as well as performs evidence scoring to evaluate the likelihood that the particular hypothesis is a correct answer for the input question), and (b) the deep QA application is trained based at least in part on a plurality of question-answer pairs, each question-answer pair comprising an answer generated by the retrieval QA application (Allen, pa 0003, The IBM Watson™ system is built on IBM's DeepQA™ technology used for hypothesis generation, massive evidence gathering, analysis, and scoring.); 
identifying, by the one or more processors of the hybrid QA platform, a threshold-satisfying subset of the plurality of retrieved answers that satisfy the second configurable threshold (Allen, pa 0081, The resulting confidence scores or measures are processed by a final confidence merging and ranking stage 370 which compares the confidence scores and measures to each other, compares them against predetermined thresholds, or performs any other analysis on the confidence scores to determine which hypotheses/candidate answers are the most likely to be the correct answer to the input question. The hypotheses/candidate answers are ranked according to these comparisons to generate a ranked listing of hypotheses/candidate answers (hereafter simply referred to as "candidate answers").);
generating threshold-satisfying training data for the artificial neural network (Allen, pa 0108, The resulting candidate answers and corresponding confidence score information is output to the machine learning logic 540), wherein the threshold-satisfying training data comprises, for each threshold-satisfying retrieved answer in the threshold-satisfying subset as generated by the retrieval QA application, a training question-answer pair that comprises the input question and the threshold-satisfying retrieved answer (Allen, pa 0085, The correlation of at least a subset of the extracted features may be stored together as a training case in a training case data structure 460 for further use when training the QA system pipeline. & pa 0087, the training case represents a question that is presented to the QA system. & pa 0108, compare the candidate answers with the training answer key 530 to determine if the QA system pipeline 510 generated the correct answer and if so, if the correct answer was scored appropriate so as to have the correct answer output as the answer to the particular training case with a sufficient level of confidence. Examiner note: “training question-answer pair” corresponds to the training case and correct answer); and 
performing further training operations on the artificial neural network based at least in part on the threshold-satisfying training data, wherein performing the further training operations comprises, for each training question-answer pair in the threshold-satisfying training data: (i) generating a comparison measure between the threshold-satisfying retrieved answer in the training question-answer pair and an inferred answer for the input question that is in the training question-answer pair as generated by the artificial network via processing the input question (Allen, pa 0108, the machine learning logic 540 which operates to compare the candidate answers with the training answer key 530 to determine if the QA system pipeline 510 generated the correct answer and if so, if the correct answer was scored appropriate so as to have the correct answer output as the answer to the particular training case with a sufficient level of confidence), and (ii) updating trainable weights of the artificial neural network based at least in part on the comparison measure for the training question-answer pair (Allen, pa 0108, The machine learning logic 540 may then, … modify weight values or the like in the trained model 550 so as to modify the scoring of candidate answers by the QA system pipeline 510.).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Li in view of Bajaj to have included the teachings of Allen because in ensures that the QA systems are trained on correct data (Col. 1 Li. 17-26).
	Li in view of Bajaj and Allen does not discuss wherein querying the retrieval QA application comprises stemming each token of the input question.
	Chen teaches wherein querying the retrieval QA application comprises stemming each token of the input question (Chen, pa 0081, For example, the input question may be as follows: "Who is the principal of Thomas Jefferson high school?". The keywords may be "principal", "Thomas", "Jefferson", "high school" and the focus may be "principal". The answer retrieval and ranking unit 206 may use expanded keywords to perform the search. Expanded keywords are obtained by, for example, mapping original keywords (or stems of keywords) to synonyms & pa 0084, Another method of expanding the mining set of search terms to broaden the query is via stemming. "Stemming" generally refers to a process for reducing inflected (or sometimes derived) words to their stem, base or root form. For example, a stemmer for English may identify the string "cats" (and possibly "catlike", "catty" etc.) based on the root "cat", and "stemmer", "stemming", "stemmed" based on "stem". Once the stem of a keyword is determined, variations of the stem may be added to the mining set of search terms to broaden the query).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Li in view of Bajaj and Allen because it expands the search criteria to retrieve more search results (Chen, pa 0080).

With respect to claim 4, Li in view of Bajaj, Allen, and Chen teaches the computer-implemented method of claim 2, further comprising: storing, by the one or more processors of the hybrid QA platform, the input question and the second answer as training data for the deep QA application in a storage media (Li, pa 0051, The learner 118 may receive a confirmation from the user 116 being indicative of correctness of the determined response. In an example embodiment, the user 116 may confirm that the determined response by the system 100 is correct. In another example embodiment, the user 116 may confirm that the determined response is not correct and may provide a corrected response to the query. Subsequently, the confirmation along with the correct response may be stored for assisting in the processing of subsequent queries.).

With respect to claims 7 and 10, the limitations are essentially the same as claims 1 and 4, and are thus rejected for the same reasons.

With respect to claims 13 and 16, the limitations are essentially the same as claims 1 and 4, and are thus rejected for the same reasons.
 
Claims 6, 12, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bajaj, Allen, and Chen and further in view of Dua et al. (US 2020/0019642).

With respect to claim 6, Li in view of Bajaj, Allen, and Chen teaches the computer-implemented method of claim 1, as discussed above. Dua teaches wherein the retrieval QA application generates the second answer based at least in part on: 
analyzing, by the one or more processors of the hybrid QA platform, the input question (Dua, pa 0084, parsing the input question); 
generating, by the one or more processors of the hybrid QA platform, a document retrieval query based on the input question (Dua, pa 0084, use the extracted major features to formulate queries); 
querying, by the one or more processors of the hybrid QA platform, a document collection based on the document retrieval query (Dua, pa 0084, apply queries to the corpus of data); 
identifying, by the one or more processors of the hybrid QA platform, one or more relevant documents from the document collection (Dua, pa 0111, applying queries to databases storing electronic texts, documents, articles, etc. to identify a potential hypothesis); and 
extracting, by the one or more processors of the hybrid QA platform, one or more candidate answers based on the one or more relevant documents (Dua, pa 0111, generate hypothesis based on the extracted portions of the corpus of data).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Li in view of Bajaj, Allen, and Chen with the teachings of Dua because it can provide documents that have candidate answers for the input question (Dua, pa 0111).

With respect to claim 18, Li in view of Bajaj, Allen, and Chen and Dua teaches the computer-implemented method of claim 6, wherein extracting one or more candidate answers comprises ranking the one or more relevant documents from the document collection and processing a subset of the one or more relevant documents based at least in part on the ranking (Dua, pa 0118, The hypotheses/candidate answers are ranked according to these comparisons to generate a ranked listing of hypotheses/candidate answers (hereafter simply referred to as "candidate answers"). From the ranked listing of candidate answers, at stage 580, a final answer and confidence score, or final set of candidate answers and confidence scores, are generated and output to the submitter of the original input question via a graphical user interface or other mechanism for outputting information.).  

With respect to claim 20, Li in view of Bajaj, Allen, and Chen and Dua teaches the computing system of claim 13, wherein the retrieval QA application generates the second answer based at least in part on: analyzing the input question (Dua, pa 0083, Content users input questions to cognitive system which implements the QA pipeline. The QA pipeline then answers the input questions using the content in the corpus of data by evaluating documents, sections of documents, portions of data in the corpus, or the like.); generating a document retrieval query based at least in part on the input question; querying a document collection based at least in part on the document retrieval query (Dua, pa 0083, When a process evaluates a given section of a document for semantic content, the process can use a variety of conventions to query such document from the QA pipeline, e.g., sending the query to the QA pipeline as a well-formed question which is then interpreted by the QA pipeline and a response is provided containing one or more answers to the question & pa 0084, QA pipeline receives an input question, parses the question to extract the major features of the question, uses the extracted features to formulate queries, and then applies those queries to the corpus of data.); identifying one or more relevant documents from the document collection; and extracting one or more candidate answers based at least in part on the one or more relevant documents (Dua, pa 0084, Based on the application of the queries to the corpus of data, the QA pipeline generates a set of hypotheses, or candidate answers to the input question, by looking across the corpus of data for portions of the corpus of data that have some potential for containing a valuable response to the input question).  

With respect to claims 12, 19, and 21, the limitations are essentially the same as claims 6 and 18, and are thus rejected for the same reasons.

With respect to claim 22, Li in view of Bajaj, Allen, and Chen teaches the computer-implemented method of claim 1, as discussed above.  Li in view of Bajaj, Allen, and Chen doesn't expressly discuss wherein ranking the plurality of retrieved answers comprises, for each retrieved answer, determining whether an answer type of the retrieved answer matches a question type of the input question.
Dua teaches wherein ranking the plurality of retrieved answers comprises, for each retrieved answer, determining whether an answer type of the retrieved answer matches a question type of the input question (Dua, pa 0109, determining the type of question, pa 0113, determining a score for matches, & pa 0117-0118, determining rankings of answers based on this).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Li in view of Bajaj, Allen, and Chen because it provides a scale of likely answers to the input question (Dua, pa 0116-0117).

Response to Arguments
Rejection of claims under 35 U.S.C. 103
Applicant argues that the references fail to teach “retraining an artificial network of a deep QA application using training data generated via question-answer pairing of threshold-satisfying retrieved answers, as recited in the amended independent claims” because paragraph 108 of the Allen reference does not disclose "generating training data for the artificial neural network, wherein generating training data comprises, for each retrieved answer in the threshold-satisfying subset, determining, by the one more processors of the hybrid QA platform, a training question-answer pair based at least in part on the input question and the retrieved answer."  The Examiner respectfully disagrees. Allen teaches generating training data by determining candidate answers for a training case, where the training case represents a question that is presented to the QA system.  pa 0108 discusses outputting candidate answers to the machine learning logic and pa 0085 and 0087 have been additional cited to show the training case as representing input to the system.  As far as “retraining” an artificial network, Allen teaches in pa 0109, “During training, the trained model 550 is not actually "trained" as of yet, but is continuously modified as needed depending upon the results generated by the QA system pipeline 510 in response to the submission of training cases 520” discussing how the model is continuously modified, therefore, “retrained.”
Applicant argues that Allen fails to teach “generating a training-question answer pair for threshold-satisfying retrieved questions and using the training-question answer pair to retrain an artificial neural network” because the Allen reference discloses that "candidate answers and corresponding confidence information is output to [a] machine learning logic ... which operates to compare the candidate answers with the training answer key to determine if [a] QA system pipeline ... generated the correct answer and if so, the correct answer [is] scored appropriate so as to have the correct answer output as the answer to the particular training case with a sufficient level of confidence."  The Examiner respectfully disagrees.  As discussed above, Allen teaches that a training case represents a question that is presented to the QA system (pa 0087) and the correct answer output as the answer to the particular training case with a sufficient level of confidence (pa 0108).  This correlation provides a question answer pair. With respect to “threshold-satisfying” retrieved questions, this term does not appear to be claimed.  Perhaps Applicant is referring to “threshold-satisfying” retrieved answers, which is provided by Allen by teaching candidate answers that have a confidence score that has been compared against predetermined thresholds (pa 0081).












Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/
Primary Examiner, Art Unit 2169